Citation Nr: 0618604	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a skin disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2005, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

The veteran's skin disability is not manifested by visible or 
palpable tissue loss or any gross distortion or asymmetry; 
his scars are nontender, stable and occupy less than 2 
percent of his exposed surface area and less than .5 percent 
of his total surface body area; only one characteristic of 
disfigurement is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 
7806, 7820, 7828 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2005, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased disability rating, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that an increased rating is not warranted for the veteran's 
skin disability.  Consequently, no effective date for a 
higher disability rating will be assigned, so the failure to 
provide notice with respect to that element of the claim was 
no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in November 2005.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), a 20 percent evaluation if the area or areas exceed 12 
square inches (465 sq. cm) a 30 percent evaluation if the 
area or areas exceed 72 square inches (465 sq. cm) or a 40 
percent evaluation if the area or areas exceed 144 square 
inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801. 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Dermatitis or eczema warrants a 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2005).

Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck warrants a 
30 percent evaluation.  A note following this section states 
that acne may also be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805) depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7828 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's skin disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection and a 10 percent disability rating was 
assigned for pseudofolliculitis barbae and cystic acne 
vulgaris in July 1978.  The veteran's current claim for an 
increased rating was received in September 2002, after the 
amended criteria for evaluating skin disability became 
effective.  

The veteran was afforded a VA examination in October 2002.  
The veteran reported that he only sees a doctor when he has 
severe flare-ups of his skin disability and he gets 
antibiotics systemically.  He does not have a daily regime of 
treatment.  Upon examination, there was no active 
inflammatory lesion and the examiner noted scattered ice-pick 
scars on the face.  The veteran also had a few umbilicated 
popular nodules on his cheeks.  The diagnosis were 
nodulocystic acne with mild facial scarring, 
pseudofolliciulitis barbae, and sebaceous hyperplasia.

Also of record are treatment records from Bridgewater Park 
Medical Associates dated from January 1992 to June 2000.  The 
veteran was treated for several conditions including facial 
cysts and lesions.  In April 1999 it was noted that the 
veteran had a history of skin problems since service, but his 
body surface was always normal.

In September 2005 the veteran underwent a second VA 
examination to determine the severity of his skin disability.  
The veteran reported a history of cysts on his forehead, 
neck, chest, and back.  He stated he was not undergoing any 
treatment, but did have a few scars all over his body.  
Examination showed a few papules on the cheeks and forehead 
consistent with sebaceous hyperplasia.  A few milial cysts 
were seen.  The examiner also noted that the veteran had very 
fine scars, measuring less than .1 millimeter (mm) on the 
chin, and a fine dimpled scar .2 mm in size on the left size 
of the neck.  Examination of the chest and back showed almost 
normal skin with no significant scarring.  The rest of the 
veteran's body was also within normal limits.  The veteran 
was diagnosed with pseudofolliculitis barbae and cystic acne 
vulgaris.  The examiner concluded that the veteran's scars 
covered less than .5 percent of the veteran's total surface 
body area, and less than 2 percent of his exposed body 
surface area.

The medical evidence of record shows that the veteran's skin 
disability does not warrant an increased rating.  He has 
received only periodic treatment and is currently under no 
treatment for his skin disability.  The medical evidence 
shows that there is no visible or palpable tissue loss, or 
distortion or asymmetry of facial features.  While the scar 
on the left side of the veteran's neck is dimpled, none of 
the other 8 characteristics of disfigurement is shown.  In 
addition, the scarring is not unstable or painful, and the 
area of involvement of the scarring and the skin lesions is 
far less than that required for a higher rating. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for a skin disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


